[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The plaintiff, Citicorp Mortgage, Inc., has presented for incamera inspection certain documents collectively labelled Court Exhibit A, which it claims are not subject to discovery under CT Page 9149 claims of attorney/client privilege.
The court finds that some of the notations in fact concern the furnishing of information or impressions to counsel and that the remainder of the entries are discoverable and should be furnished to the defendant after redaction of all entries mentioning interactions with counsel.
The original of Court Exhibit A shall be retained under seal to be opened only under the direction of the undersigned. A copy of that Exhibit has been returned to plaintiff's counsel for compliance, which shall be completed by October 1, 1994.
Beverly J. Hodgson Judge of the Superior Court